Exhibit 99.1 AGREEMENT OF JOINT FILING The undersigned hereby agree that the statement on Schedule 13D filed herewith (and any amendments thereto), is being filed jointly with the Securities and Exchange Commission pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, on behalf of each such person. August 14, 2012 MIE HOLDINGS CORPORATION /s/ Zhang Ruilin By: ZHANG RUILIN Its: Chairman MIE JURASSIC ENERGY CORPORATION /s/ Zhang Ruilin By: ZHANG RUILIN Its: Chairman FAR EAST ENERGY LIMITED /s/ Zhang Ruilin By: ZHANG RUILIN Its: Chairman /s/ Zhang Ruilin By: ZHANG RUILIN /s/ Zhao Jiangwei By: ZHAO JIANGWEI
